United States Court of Appeals
                       For the First Circuit
No. 05-1268

                      UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                      LENNY JIMÉNEZ-BELTRE,
                a/k/a TONY PÉREZ, HÉCTOR CINTRÓN,
                      HÉCTOR GUZMÁN-RIVERA,

                        Defendant, Appellant.


                               ERRATA

     The opinion of this court, issued on March 9, 2006, should be

amended as follows:

     On page 10, line 15, replace "§ 3553(6)" with "§ 3553(a)(6)".

     On page 11, line 7, insert "F.3d" before "at".